Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to Fig. 1-3, classified in G06Q40/04.
II. Claim 16, drawn to Fig. 4-5, classified in G06Q20/085.
III. Claim 17, drawn to Fig. 4-5, classified in G06Q20/085.
During a telephone conversation with Donald Wenskay on 2/16/2021 a provisional election was made without traverse to prosecute the invention of I, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16 and 17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

*Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).*
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 1: Ineligible.
Step 1: YES).
The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of  receiving a first order from a first party at an exchange at a time T to sell securities and buy back the securities through the exchange, wherein the first order contains a schedule that defines a time T+X for the delivery of securities sold by the first party to occur and a time T+X+Y for the delivery of the reverse of the order to occur, 10such that at time T+X+Y the same securities are bought back by the first party; receiving a second order from a second party at the exchange to buy the securities and to sell the same securities according to a second schedule such that at time T+X the second party buys the securities and at time T+X+Y the second party sells the securities; matching the first and second orders;  15sending a confirmation of the first and second orders to the first and second parties; sending instructions to an intermediate custodian for implementation of the first and second schedules; and the intermediate custodian executing the first and second orders on behalf of the 20first and second parties according to the instructions, wherein the securities are delivered to the second party at a time T+X and the securities are delivered to the first party at time T+X+Y.  In other words, the claim describes a process for receiving orders from a party at an exchange with delivery at different times, receiving another order from a different party to buy or sell securities with the same buy and sell timeframe, matching the order, sending a confirmation of orders to both parties, sending instructions to custodian, and executing the trades on behalf of the parties, where trades are delivered to second party sooner than first party. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind or via manual human activity, but for the recitation of generic computer components.  Step 2A1-Yes).
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a computer to perform the steps. The exchange in the steps are recited at a high level of generality, i.e., as a generic exchange performing a generic computer function of processing data. This generic exchange limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements of (instructions) in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly (Step 2B: NO). The claim is not patent eligible.
The analysis above applies to all statutory categories of the invention including claims 19 and 20.  Furthermore, the dependent claims 2-15 do not resolve the issues raised in the independent claim 1. These limitations are also part of the abstract idea identified in claim 1, and the additional elements of exchange and instructions are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Accordingly, claims 2-15 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Citron (US 20130060674) discloses a custodian matching engine for shares separated by dividend and voting rights. 
Scianna (US 20110196774) discloses a custodian that manages buy-side and sell-side trades at different time periods by-way of a matching engine (350, Fig. 3). 
Rodriguez (US 20080071665) discloses a foreign exchange market between two different currencies where orders are placed at different times, matched at market price, and settled through a custodian.  
Hodgson (US 20180075531) discloses a method of trading an option contract between different periods of time between two users. 
Morik (US 20130318006) discloses a rolling settlement system for a three-way transaction. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alex Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BRANDON M DUCK/             Examiner, Art Unit 3691